Citation Nr: 0103057	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-24 673	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to an increased rating for degenerative 
spondyloarthrosis of the lumbosacral spine with low back 
syndrome, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and K.H.


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
January 1974.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a December 1998 RO decision, which denied an 
increased rating for bilateral hearing loss and degenerative 
spondyloarthrosis of the lumbosacral spine with low back 
syndrome.  During the course of the veteran's appeal, he was 
granted an increased rating to 20 percent for his service 
connected degenerative spondyloarthrosis of the lumbosacral 
spine with low back syndrome.  However, because there has 
been no clearly expressed intent on the part of the veteran 
to limit his appeal to entitlement to a specified disability 
rating, the VA is required to consider entitlement to all 
available ratings for that disability.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  Accordingly, this issue remains in 
appellate status.  The veteran also appeals to the Board for 
an increased (compensable) rating for bilateral hearing loss.


REMAND

Hearing loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of a 
controlled speech discrimination test (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness. 38 C.F.R. §§ 4.85, 
Tables VI, VII (1999).

Audiometric studies conducted at the VA in January 2000, 
showed the veteran had an average pure tone decibel (db) 
threshold of 54db in the veteran's right ear, (at the 
frequencies 500, 1,000, 2,000, 3,000 and 4,000 Hertz) and 96 
percent correct speech discrimination in the right ear.  For 
the left ear, the studies showed a pure tone decibel 
threshold average of 54 db with speech discrimination of 84 
percent correct.   It was opined that the aforementioned 
results reflected that the veteran had a mild sloping to 
severe sensorineural hearing loss at 1500 Hertz and above, in 
both ears.  Based on the results of the veteran's Maryland 
CNC word test, the examiner did not feel that the veteran's 
speech recognition scores were representative of his 
communication ability.  In addition, the record reflects that 
although not required under 38 C.F.R. §§ 4.85, a W-22 word 
list exam was administered resulting in a score of 96 percent 
correct speech discrimination in the right ear and 84 percent 
in the left ear.  The record does not reflect why the 
Maryland CNC test was unrepresentative.  Nor does the record 
reveal whether it is feasible to obtain Maryland CNC test 
results, as required under 38 C.F.R. § 4.85.  Lastly, 
examiner's notes indicate the veteran's claim file was not 
available at the time of his examination.  Accordingly, the 
veteran should be scheduled for another VA audiology 
examination in order to better ascertain the severity of his 
bilateral hearing loss.

Degenerative spondyloarthrosis lumbosacral spine with low 
back disability

In regards to this particular case, the current medical 
findings on file from the veteran's January 2000 VA 
examination are inadequate for purposes of rating his 
lumbosacral spine disability.  The United States Court of 
Appeals for Veterans Claims has noted that rating decisions 
must be based on medical findings that relate to the 
applicable criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).  The Court has held that the Board, in turn, may 
consider only independent medical evidence to support Board 
findings.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Consequently, a new examination is warranted in this case.

The veteran has also indicated that his claims folder does 
not contain any x-rays of his lumbar spine, which were taken 
during a January 2000 VA compensation examination.  
Therefore, an attempt should be made to secure the additional 
relevant medical records.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992). 

Subsequent to the RO's December 1998 decision, new 
requirements for the development of claims were added to the 
law under the Veteran's Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The veteran's claims must be 
developed in accordance with these new and binding 
requirements.

The law requires full compliance with all orders in this 
remand Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder.  All reasonable efforts 
must be undertaken to obtain and include 
in the claims folder, the veteran's 
lumbar spine x-rays taken at his January 
2000 examination.

4.  The veteran must be scheduled for a VA 
audiological examination.  All studies deemed 
appropriate should be performed, and all findings 
should be set forth in detail.  The examiner must 
review the entire claims folder and a copy of this 
remand prior to the examination.  In the report of 
the examination, the examiner should respond 
specifically to each of the following items:

(a.)  Prior to the veteran's audiological 
examination, the examiner should perform a thorough 
review of the veteran's claims file and medical 
history and should state in the examination report 
that such a review has been conducted.

(b.)  The veteran's audiological examination must 
be performed in accordance with 38 C.F.R. §§ 4.85, 
Tables VI, VII (1999).  If it is not possible to 
test the veteran in accordance with these 
guidelines, the examiner must state the basis for 
such assertion.

(c.)  What are the average pure tone decibel 
threshold in the veteran's right ear at the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz? 

(d.)  What are the average pure tone decibel 
threshold in the veteran's left ear at the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz? 

(e.)  Based on the results of the veteran's 
audiometric test results, what if any hearing loss 
does the veteran have?

(f.)  Based on a Maryland CNC word test, what is 
the percentage of correct speech discrimination in 
the veteran's right ear?

(g.)  Based on a Maryland CNC word test, what is 
the percentage of correct speech discrimination in 
the veteran's left ear?

(h.)  Based on the results of the veteran's 
Maryland CNC word test, what if any hearing loss 
does the veteran have?


	If the examiner determines that it is not feasible 
to respond to any of the above items, the examiner 
should identify specifically to which it is not 
feasible to respond. 

5.  The veteran must be scheduled for a 
VA orthopedic examination.  All studies 
deemed appropriate should be performed, 
and all findings should be set forth in 
detail.  The examiner must review the 
entire claims folder and a copy of this 
remand prior to the examination.  In the 
report of the examination, the examiner 
should respond specifically to each of 
the following items:

(a.)  What are the veteran's ranges of 
motion for the lumbar spine?

(b.)  What are the standards for normal 
ranges of motion of the lumbar spine?

(c.)  How do the examination findings 
relate to that standard in terms of 
whether any limitation of motion is 
severe, moderate, or slight?

(d.)  Does the veteran have ankylosis of 
the lumbar spine, and if so, is such 
ankylosis favorable or unfavorable?

(e.)  Does the veteran have a lumbosacral 
strain such that there is characteristic 
pain on motion?

(f.)  Does the veteran have a lumbosacral 
strain such that there is muscle spasm on 
extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing 
position?

(g.)  Are there are other symptoms that 
affect the range of motion and function 
of the lumbar spine?

(h.)  Does the veteran have listing of 
his whole spine to the opposite side?

(i.)  Does the veteran have a positive 
Goldthwait's sign?

(j.)  Does the veteran have marked 
limitation of forward bending in the 
standing position?

(k.)  Does the veteran have loss of 
lateral motion with osteo-arthritic 
changes?

(l.)  Does the veteran have narrowing or 
irregularity of the joint spaces?

(m.)  Does the veteran have abnormal 
mobility on forced motion?

(n.)  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
movement attributable to his service 
connected strain (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

(o.)  Does pain significantly limit functional 
ability during flare-ups or when the lumbar spine 
is used repeatedly over a period of time (this 
determination should also, if feasible, be 
portrayed in terms of the degree of additional 
range of motion loss due to pain on use or during 
flare-ups)?

(p.)  Does the veteran have 
intervertebral disc syndrome, and if so, 
is such syndrome mild, moderate, severe, 
or pronounced in degree?

(q.)  If the veteran does have 
intervertebral disc syndrome, what is the 
frequency of the attacks of his 
intervertebral disc syndrome, or in other 
words, how much relief does he receive 
from his intervertebral disc syndrome?

(r.)  If the veteran does have 
intervertebral disc syndrome, is his 
condition manifested by persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc?

If the examiner determines that it is not feasible 
to respond to any of the above items, the examiner 
should identify specifically to which it is not 
feasible to respond.

The veteran must be properly informed of 
his scheduled VA examinations, and he 
should be given notice of the 
consequences of failure to report for the 
examinations, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examinations, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examinations.

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

7.  The RO should review the veteran's 
claims based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefits being sought by the veteran are 
not resolved to his satisfaction, he and 
his representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).






